Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated February 19, 2021 is acknowledged.
Claims 1-14 and 16-21 are pending.
Claim 15 is cancelled.
Claims 1-11 and 16-19 are currently amended.
Claims 12-14, 20 and 21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-11 and 16-19 as filed on February 19, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the abstract and of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 102 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Specification
The abstract of the disclosure is objected to because of the following informalities:  triethyl citrate is misspelled in the 2nd and in the last line, “The ratio of the wherein the ratio” in the last sentence should presumably recite “The ratio” and the legal phraseology used in patent claims should be avoided.  See MPEP § 608.01(b).  Appropriate correction is required.

Claim Objections
Claims 1-11 and 16-19 are objected to because of the following informalities: 
Claims 1-11 and 16-19:  “physical stable” should recite “physically stable”.
Claim 1:  in the final wherein clause “composition do not” should recite “composition does not”.
Claim 19E:  “the ratio” should recite “the ratio by weight” or “the weight ratio” consistent with the disclosure at page 9, lines 26-28.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 7 recites ceramide NP and ceramide AP present in a weight ratio from 1.5 to 2.5:1.  It is not clear what amounts the ratio references.  For example, it is not clear whether the ratio is the ratio of the amount of ceramide NP to ceramide AP, or whether the ratio is the amount of ceramide AP to ceramide NP, or whether the ratio is the (combined) amount of ceramide NP and ceramide AP to some other component. The specification does not remedy the ambiguity because page 4, lines 17-21 of the marked-up specification also does not disclose what amounts constitute the numerator and denominator of the claimed ratio.

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s request to withdraw the rejection of claim 7 in view of the amendment of claim 7 to depend on claim 5 is acknowledged, however, the change of claim dependency does not address the substance of the rejection.  Therefore, the rejection of claim 7 is properly maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambers (US 2003/0215414, published November 20, 2003, of record) as evidenced by as evidenced by The Derm Review “Ceramides” September 28, 2018, of record, in view of Pesaro et al. (WO 2018036625, published March 1, 2018, of record); Spada et al. “Skin hydration is significantly increased by a cream formulated to mimic the skin’s own natural moisturizing systems,” Clinical, Cosmetic and Investigational Dermatology 11:491-497, 2018, of record; and Kunieda et al. (US 5,976,604, published November 2, 1999).
Lambers teaches compositions comprising a combination of a sphingoid base and a ceramide (title; abstract; paragraph [0010]; claims).  The sphingoid base and the ceramide may be present in the composition from 0.001 to 10 wt% (paragraph [0037]), as required by instant claims 8, 9, 16 and 17.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The ratio of the sphingoid base to the ceramide may range from 1 to 10 to 10 to 1 (paragraph [0038]), as required by instant claim 6.  
	The sphingoid base is preferably a sphingosine, a sphinganine or a phytosphingosine (paragraph [0021]), as required by instant claims 3-5.  Creams I, II and III comprise phytosphingosine (paragraphs [0092]-[0104]).
	The ceramide can be ceramide 1, 2, 3, 4, 5, 6I or/and 6II (paragraphs [0023]-[0028]), as required by instant claims 2, 4 and 5.  Creams I, II and III comprise ceramide 3 (ceramide NP as evidenced by page 4 of The Review) and ceramide 6 (ceramide AP as evidenced by pages 6-7 of The Review) (paragraphs [0092]-[0104]).  Cream I comprises 1 wt% ceramide 3 and 0.5 wt% ceramide 6 (ratio NP:AP of 2:1), as required by instant claim 7.  The compositions may comprise an individual ceramide as well as a mixture of two or more different ceramides; a combination of ceramides may lead to increased ceramide solubility in comparison to individual ceramides which may tend to crystallize (paragraphs [0024]-[0026]).
	The compositions may further comprise one or more additional skin lipid compounds such as cholesterol (paragraph [0029]).  Creams II and III comprise 0.25 wt% or 1.25 wt% cholesterol (paragraphs [0101]-[0104]), as required by instant claims 10 and 18.

	The compositions comprise a vehicle which may comprise other active ingredients inclusive of anti-oxidants and preservatives (paragraphs [0040]-[0041] and [0079]-[0081]).  Cream IV is aqueous and comprises 0.6 wt% Phenonip mixed parabens in phenoxyethanol (preservative).  The compositions may comprise emulsifiers such as sugar / sucrose esters (paragraphs [0041] and [0043]-[0073]).  The compositions may comprise emollients such as oils, waxes and hydrocarbons (paragraph [0042]).
	Lambers does not teach C) triethyl citrate, the weight ratio A:B:C is 2-6:1-2:1-5, and a pH of 4 to 8 as required by claim 1.
	Lambers does not teach the weight ratio A:B:C is 2-6:1-2:1-2 as required by claim 6.
Lambers does not teach the composition has a pH of 4.5 to 7.4 as required by claim 11.
Lambers does not teach 0.1 to 3 wt% emulsifier, wherein the ratio of A and B to the total emulsifier is from 1:1 to 1:20 as required by claim 18.
	Lambers does not teach the composition has a pH of 4 to 5.4 as required by claim 19.
These deficiencies are made up for in the teachings of Pesaro, Spada and Kunieda.
	Pesaro teach a preservative mixture with improved solubility; the mixture may be present in amounts from 0.01 to 5 wt% of the finished preparation (title; abstract; paragraphs [0001], [0007], [0023]-[0024], [0029] and [00128]-[00133]; claims).  The mixture comprises at least one hydrophilic solvent selected from the group inclusive of triethyl citrate; blend 5 comprises 70 wt% triethyl citrate (paragraphs [0014]-[0015] and [0029]; claim 11).  The preservative mixture is suitable for personal care compositions inclusive of creams comprising inter alia anti-inflammatory agents inclusive of natural anti-inflammatory substances such as ceramides 
Spada teach ceramide cream is formulated with an acidic pH (pH less than 7) which has been shown to be optimal for healthy skin (title; abstract; page 493, Table 1; page 496, rhc, 1st full paragraph; page 497, reference 24 “Formulating at pH 4-5”), as required by instant claims 11 and 19.
Kunieda teach an oil-in-water emulsion comprising (a) a sucrose fatty acid ester, (b) water and (c) an oily component; the oily component is not limited and includes hydrocarbons, steroids, waxes, ceramides, oils, etc. (title; abstract; column 3, lines 1-20; claims).  Even if the concentration of component (a) is low, as low as 0.5 to 10 wt%, a stable emulsion can be obtained (column 3, lines 36-39), as required by instant claim 18.  The exemplary emulsions were stable and showed no phase separation for 6 months at 25 ºC (e.g., Example 1 and Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the preservative mixtures of Pesaro inclusive of blend 5 which comprises triethyl citrate for the preservative in the compositions of Lambers because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the compositions of Lambers may comprise any preservative and the preservative mixtures of Pesaro are suitable for including within cosmetic creams.  Additionally and/or alternatively, it would have been prima facie obvious to combine the preservative mixtures of Pesaro inclusive of blend 5 which comprises triethyl citrate with the preservatives of the compositions of Lambers inclusive of the exemplary Phenonip because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  There would be a reasonable expectation of success because Lambers teach the preservative mixtures are compatible with other preservatives inclusive of phenoxyethanol and parabens and Phenonip is mixed parabens in phenoxyethanol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramide compositions of Lambers in view of Pesaro to have an acidic pH as taught by Spada because ceramide cream formulated with an acidic pH has been shown to be optimal for healthy skin.  There would be a reasonable expectation of success because neither Lambers nor Pesaro delimit the pH of the compositions thereof and because Lambers teach and exemplify ceramide creams which are intended to improve skin condition as set forth in the abstract thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emulsifier of the ceramide compositions of Lambers in view of Pesaro and Spada to comprise 0.5 to 10 wt% of the sucrose fatty acid ester emulsifier of Kunieda because this emulsifier yields stable emulsions of oils inclusive of ceramides where stable means no phase separation for 6 months at 25 ºC.  There would be a reasonable expectation of success because Pesaro do not delimit the amount of emulsifier.
Regarding the property / result achieved after six months of storage at 25 ºC, Lambers expressly teach mixtures of different ceramides to increase solubility / decrease crystallization and Kunieda expressly teach emulsion vehicles wherein oils inclusive of ceramides and sterols are emulsified in water do not phase separate for 6 months at 25 ºC.   
prima facie obviousness.
	Regarding claim 18 which recites a ratio of (A+B):emulsifier, Lambers teach the sphingoid base and the ceramide (B+A) from 0.001 to 10 wt% and Kunieda teach 0.5 to 10 wt% emulsifier, therefore, the combined teachings render obvious ratios as claimed. 

Response to Arguments Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Signorino et al. (US 2005/0074469) teach lipophilic emulsions made stable using an emulsion stabilizer; the stabilizer further comprises a plasticizer such as triethyl citrate (title; abstract; Example 1; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633